DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. 
Applicant argues “the one-piece flavor source 300 of Nichols is a precise solution and contains one gelling agent mixture. Therefore, the one-piece flavor source 300 of Nichols is completely different from the vapor precursor including a first and second mixture, as generally required by amended claim 1. Further, the one-piece flavor source 300 of Nichols cannot support multiple mixtures, as generally required by amended claim 1.”
This argument does not address the combination of Nichols and Newton to produce two separate gelling mixtures. The flavor source of Nichols does not need to “support” multiple mixtures to read on claim 1. Two separate gelling mixtures reads on claim 1. Applicant does not positively claim a vaping device so the two separate gelling mixtures do not need to be present within a single vaping device or smoking article. 
Applicant argues “there is absolutely no teaching or suggestion of Nichols that different mixtures have different stabilities, let alone that mixtures may adversely affect components of the mixture and that separating components improves stability.”
The limitation of “a stability of the first mixture and a stability of the second mixture separated is greater than a stability of the first and second mixtures combined” is not specifically stated in the instant specification. Rather, the instant specification simply mentions “the ingredients present in each one of the chambers are only mixed together when they are in vapor form in the chimney, and are not mixed together prior to transforming into vapor form. Accordingly, the stability of the various ingredients of the pre-vapor formulation when in liquid or gel form is substantially improved” [0008]. It is evident from this statement that the mere fact that two mixtures are separate necessarily means their stability is improved compared to if those two mixtures were to be combined, and consequently “a stability of the first mixture and a stability of the second mixture separated is greater than a stability of the first and second mixtures combined”. The two separate mixtures of modified Nichols is thereby interpreted to read on this limitation. 
Applicant argues “the Office appears to argue the different mixtures would be used “to satisfy different tastes and preferences of users.” However, the claimed vapor precursor is configured to be combined and “heated and vaporized contemporaneously to reduce an interaction time between the first mixture and the second mixture.” As such, the first and second mixture are not for different “tastes and preferences” but rather perform a structural component by maintaining the stability of the components of the first and second mixtures prior to use”. 
The Examiner again notes that Applicant is not actually claiming a vaping device. The arguments above are directly entirely to the intended use of the gel mixtures in a vaping device and do not serve to distinguish how the claimed gel mixtures themselves are different from that of modified Nichols. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US 5,240,016) in view of Newton (US 2015/0101625)
Regarding claims 1, 2, 10, 11, Nichols teaches vapor precursor for a vaping device, the vapor precursor comprising: a gel; tobacco; an acid; and an aerosol precursor (vapor former); wherein the tobacco, acid, and vapor former are mixed with the gel, and further comprising a flavorant mixed with the gel [col. 6, l. 13-20; col. 8, l. 30-37]. Tobacco comprises nicotine. Alternatively, Nichols teaches adding nicotine [col. 4, l. 38-45]. 
Nichols does not specify two different mixtures. However it is known in the art that users desire vapor precursors with varying properties such as flavoring and nicotine concentration. It would have 
Modified Nichols does not teach the limitation of “a stability of the first mixture and a stability of the second mixture separated is greater than a stability of the first and second mixtures combined”. This limitation is also not specifically stated in the instant specification. Rather, the instant specification simply mentions “the ingredients present in each one of the chambers are only mixed together when they are in vapor form in the chimney, and are not mixed together prior to transforming into vapor form. Accordingly, the stability of the various ingredients of the pre-vapor formulation when in liquid or gel form is substantially improved” [0008]. It is evident from this statement that the mere fact that two mixtures are separate necessarily means their stability is improved compared to if those two mixtures were to be combined, and consequently “a stability of the first mixture and a stability of the second mixture separated is greater than a stability of the first and second mixtures combined”. The two separate mixtures of modified Nichols is thereby interpreted to read on this limitation. 
The limitation of “the first mixture and the second mixture configured to be stored separately in the vaping device and be combined to form the vapor precursor to be heated and vaporized contemporaneously to reduce an interaction time between the first mixture and the second mixture” is directed to intended use, as the claims not actually require a vaping device. The two separate mixtures of modified Nichols are capable of being used in the same manner as claimed. 
Regarding claim 3, Nichols teaches the gel comprises agar, pectin, gellan, gelatin or carrageenan [col. 3, l. 11-12], a biopolymer. 
Regarding claim 4, 
Regarding claims 5-7, as Nicholls teaches the same composition required by claim 1, the rate of evaporation and degree of mixing are interpreted to necessarily be lower than when the gel is not present, and the stability of the components greater than when the gel is not present. 
Regarding claim 8, Nichols does not specify the acid concentration. However, Nichols does teach the acid is added to decrease the set time of the gel [col. 8, l. 21-37]. One of ordinary skill in the art thereby would have found it obvious as a matter of routine experimentation to optimize the acid concentration to achieve the desired effects. 
Regarding claim 12, “the first mixture and the second mixture are configured to be combined during heating of the vapor precursor” is directed to intended use. The claims do not require the vaping device or a heating element. The vapor precursor of Nichols is capable of being used in the same manner. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols and Newton as applied to claim 1 above, and further in view of Metrangolo (US 2015/0107610).
As an alternative to the rejection of claim 4 above, if it is interpreted that Nichols does not teach a hydrogel, Metrangolo teaches a vapor precursor comprising a gel or hydrogel [0016]. As it is prima facie obvious to substitute art recognized equivalents known for the same purpose, it would have been obvious to one of ordinary skill in the art to use a hydrogel as the gel of Nichols to achieve predicable results. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols and Newton as applied to claim 1 above, and further in view of Sears (US 2014/0209105).
Modified Nichols is silent to a specific nicotine content. Sears teaches a gel vapor precursor comprising a nicotine content of less than 5% [0014, 0109]. As this is a conventional nicotine concentration known in the art, it would have been obvious to one of ordinary skill in the art to use in . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/Examiner, Art Unit 1747